UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2527


DOUGLAS E. LITTLE, Personal Representative for the Estate of
Theodore B. Gould,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA, Commissioner of Internal Revenue
John Koskinen; LORETTA E. LYNCH, Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, Senior
District Judge. (3:15-cv-00038-NKM)


Submitted:   October 28, 2016             Decided:   December 16, 2016


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul M. Donovan, LAROE, WINN, MOERMAN & DONOVAN, Washington, D.C.,
for Appellant.    Caroline D. Ciraolo, Acting Assistant Attorney
General, Bridget M. Rowan, Sherra Wong, Tax Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Douglas E. Little, as personal representative for the Estate

of Theodore B. Gould, appeals from the district court’s order

dismissing Gould’s complaint on the basis of sovereign immunity

and res judicata.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.    Gould v. United States, No. 3:15-cv-00038-

NKM (W.D. Va. Nov. 10, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2